Exhibit 10.7
ADDENDUM TO INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT
Ross Stores, Inc. (the “Company”) and Norman Ferber (the “Consultant”)
(collectively, the “Parties”) hereby enter into this Addendum to the Independent
Contractor Consultancy Agreement entered into by the Parties effective January
6, 2010 and most recently amended as of July 30, 2019 (the “Consultancy
Agreement”), and agree for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as follows:


1. This Addendum is effective as of April 1, 2020 (the “Effective Date”).
2. Notwithstanding Section 2.1 of the Consultancy Agreement to the contrary, for
the period beginning on the Effective Date and continuing until the date on
which the Company determines, in its sole discretion, that at least fifty
percent (50%) of the Company’s stores closed as of the Effective Date due to the
COVID-19 health pandemic have fully reopened, Consultant’s gross monthly
consulting fee payments shall be decreased by thirty three percent (33%).
3. This Addendum may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Addendum delivered by facsimile, e-mail,
electronic signature, or other means of electronic transmission (including scan
or .PDF) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Addendum.
4. Except as otherwise amended by this Addendum, all provisions of the
Consultancy Agreement shall remain unmodified and in full force and effect. The
Consultancy Agreement, as modified by this Addendum, represents the entire
agreement between the Parties and supersedes all prior agreements or
understandings between the parties with respect to the subject matter hereof.
This Addendum shall form a part of the Consultancy Agreement for all purposes.
IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Addendum as of the dates set forth below:





ROSS STORES, INC.CONSULTANT/s/George P. Orban/s/Norman A. FerberGeorge P. Orban,
Chair of the
Compensation CommitteeNorman A. FerberDated:3/31/2020Dated:3/31/2020





